Citation Nr: 1235893	
Decision Date: 10/17/12    Archive Date: 10/23/12

DOCKET NO.  08-24 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for erectile dysfunction, characterized as sterility, infertility and low testosterone levels, to include as due to exposure to ionizing radiation.  

2.  Entitlement to an initial disability rating in excess of 10 percent for lumbar back strain with degenerative disc disease and arthritis.

3.  Entitlement to a disability rating in excess of zero percent for residuals of a fractured maxilla.  

4.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD).    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. R. dela Rosa


INTRODUCTION

The Veteran had active military service from September 1959 to June 1963. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas, which: (1) declined to award a rating in excess of zero percent for service connected residuals of a fracture to the maxilla (March 2007); (2) granted service connection for a low back disorder, evaluating it at 10 percent disabling (April 2008); (3) denied service connection for erectile dysfunction (May 2008); and (4) granted service connection for PTSD, evaluating it at 30 percent (October 2008).  The Veteran perfected appeals of these issues in August 2008; March 2010; August 2010 (on the record at a hearing, see Percy v. Shinseki, 23 Vet. App. 37, 46-47 (2009) (holding that filing of Form 9 is not a jurisdictional requirement for BVA review)); and September 2009.   

In August 2010 a Travel Board hearing was held before the undersigned Veterans Law Judge relating to the issues of entitlement to service connection for erectile dysfunction, and entitlement to ratings in excess of zero percent for a disability of the maxilla and 30 percent for PTSD.  The transcript of that hearing is of record.  

Evidence was thereafter submitted directly to the Board with a waiver of agency of original jurisdiction (AOJ) consideration.  See 38 C.F.R. § 20.1304.  Additionally, the Veteran's accredited representative submitted a waiver in writing, dated August 22, 2012 in relation to evidence submitted directly to BVA after the 2010 hearing.  Therefore the Board may consider this evidence in the first instance. 

The Board notes that the Veteran submitted a statement received in March 2010 that expressed disagreement specifically with the RO's assignment of a 10 percent disability evaluation of his service connected lumbar spine disorder.  The Board construes this document as a timely Substantive Appeal (Form 9) of this matter, as noted above.  The Veteran did not request a hearing on this issue, and accordingly, the Board will proceed with proceed with adjudication of this matter accordingly.  

The issues of service connection for erectile dysfunction and entitlement to increased ratings for residuals of a fractured maxilla and the lumbar spine disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  During the entire period of time covered by this claim, the Veteran's overall PTSD disability picture has been manifested occupational and social impairment with reduced reliability and productivity due to symptoms which included depression; nightmares; flashbacks; insomnia; poor concentration; irritability; anger; avoidance of anything that would bring recollections of traumatic experiences; intrusive memories; anxiety; flattened affect; circumstantial, stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of memory; impaired abstract thinking; and difficulty in establishing and maintaining effective work and social relationships.  The assigned GAF scores were predominately 45 to 60.  

2.  The Veteran's overall PTSD disability picture has not been manifested by occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; and inability to establish and maintain effective relationships.  


CONCLUSION OF LAW

The criteria for an increased rating of 50 percent, but not greater, for PTSD have been met for the entire time covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2011); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  Notice which informs the veteran of how VA determines disability ratings and effective dates should also be provided.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VCAA notice should be provided to the claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Courts have held that, once service connection is granted, the claim is substantiated; additional notice is not required; and any defect in the notice is not prejudicial.  See, e.g., Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).   

The Board finds that all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  STRs have been obtained and associated with the claims file.  The Veteran has been afforded multiple VA examinations, the reports of which are of record.  There is no further indication that medical records relevant to his PTSD are outstanding.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Law & Analysis

In a rating decision dated in October 2008 the RO granted service connection for PTSD and assigned a disability rating of 30 percent effective June 12, 2006.  The Veteran has appealed this initial rating.  

Disability ratings are based upon VA's Schedule for Rating Disabilities as set forth in 38 C.F.R. Part 4.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity in civil occupations.  38 U.S.C.A. § 1155.  A higher evaluation shall be assigned where the disability picture more nearly approximates the criteria for the next higher evaluation.  38 C.F.R. § 4.7.  Following an initial award of service connection for a disability, separate ratings can be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

When evaluating a mental disorder, consideration shall be given to the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The evaluation will be based on all the evidence of record that bears on occupational and social impairment rather than solely on an examiner's assessment of the level of disability at the moment of examination.  It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2.

Global assessment of functioning (GAF) scores, which reflect the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health, are also useful indicators of the severity of a mental disorder.  See Diagnostic and Statistical Manual of Mental Disorders (4th ed.) (DSM- IV).   GAF scores ranging between 51 to 60 are indicative of moderate symptoms (e.g., flat affect, circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  GAF scores between 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores between 31 to 40 range indicate impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 31, 1995).

Under the provisions of 38 C.F.R. § 4.130, a 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent disability rating is warranted when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  

A 100 percent disability rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptoms contemplated for each rating, in addition to permitting consideration of other symptoms, particular to each veteran and disorder, and the effect of those symptoms on the claimant's social and work situation.  See Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A May 2006 VA mental status examination revealed that the Veteran's mood was depressed and he saw faces at night on the walls.  His GAF score was 45.  A June 2006 psychology consult revealed the Veteran's symptoms included intrusive memories, flashbacks, intense psychological distress, physiological reactivity, avoidance of remainders and places, inability to recall or amnesia, feelings of detachment or estrangement, restricted range of affect, sense of foreshortened future, sleep disturbance, irritability or outbursts of anger, and exaggerated startle response to loud or sudden noises.  The provider noted that the Veteran's PTSD symptom severity was likely to vacillate with fluctuations in the severity of psychosocial stressors, particularly those evoking feelings of helplessness and hopelessness.  He also reported that he experienced panic attacks monthly.  See July 2006 VA medical record.  In September 2007, the Veteran reported fleeing suicidal thoughts but denied suicidal ideation and stated that his religious upbringing prevent him from carrying through.  He also complained of progressive memory loss.  

In a June 2006 statement, the Veteran reported that he experienced emotional distress whenever he thought about the events that happened to him in the military.  He stated that he could not be around anyone with a gun, could not watch television shows that dealt with weapons, and he could not ride in the back seat of a car.  He reported that he had a difficult time sleeping at night and would sometimes wake up perspiring.  He also reported that he experienced anger outbursts, was very irritable for no reason, and would sometimes say things in anger only to regret it later.  He reported difficulty concentrating and remembering things when reading or talking and reported that he felt emotionally detached from most things and people in his life.  He also stated that he has no feelings at all about most things and people and felt that he did not fit in with society, also noting that he felt like a failure and an outcast from society.  

Subsequent statements show that he had an increased disregard for civilian authority, had a phobia about nighttime driving or walking anywhere at night, and worried about his present relationship with his wife and had nightmares about her leaving him.  He further reported that he had distressing memories and experienced depression, anxiety, panic attacks, nervousness, frightfulness, embarrassment, phobias, loss of memory, disorganization, and disorientation.  He also reported that he always thought of dying in an airplane mishap.  See statements received December 2006.  He reported that he was unable to carry on a conversation with anyone and that he could not remember names from one minute to the next.  He became confused easily, which caused him frustration, stress, anxiety, and depression.  He also reported a loss of train of thought.  See April 2007 statement.  He reported a history of getting fired from various jobs and the dissolution of two marriages.  He reported that he had suicidal thoughts once every few months and he would feel homicidal when mistreated, stressed out or depressed, or sees someone being mistreated.  However, he noted that he was able to disable those overwhelming thoughts due to his Catholic upbringing.  He reported that he had panic attacks all the time and had impaired impulse control to include punching holes in walls and kicking his wife's dog.  He had threatened his wife multiple times.  He also reported that he has had conflicts with coworkers and several patients that come into the clinic where he works.  He noted that he has a difficult time with directions, does not like to take showers, becomes confused and disoriented in stressful situations, and had no desire to befriend anyone.  

In April 2008 the Veteran was accorded a compensation and pension (C&P) PTSD examination.  During the examination the Veteran reported that his second and third divorces were the result of verbal and physical abuse.  He reported that he had no friends and described minor legal difficulties.  He also described difficulties maintaining long-term employment and contends that he consistently lost jobs due to a poor attitude and an inability to get along with coworkers and supervisors.  He stated that he was distrustful and guarded at work and often paranoid and suspicious that his coworkers were trying to get him fired.  He denied any suicide attempts and expressed no desire for leisure activities of any kind.  He reported that he was not able to go out at night because he fears of being attacked.  

A mental status examination revealed that the Veteran demonstrated paranoid ideation and described several recent experiences where he saw stone faces on the ceiling in his bedroom.  He denied delusions, suicidal ideation, and homicidal ideation, but struggled with the idea of worthlessness.  He was oriented times four.  He reported daily panic attacks that lead to vomiting and hyperventilating.  He reported that he was irritable much of the time and became easily agitated but denied any difficulties with impulse control.  He further reported having five to six nightmares a week.  The examiner noted that the Veteran endorsed an improbably high level of PTSD symptoms.  The Veteran also reported frequent intrusive memories and a strong desire to avoid potential triggers.  He described an inability to have a strong emotional connection to any of his wives and reported that he isolated himself from his wife and an inability to interact appropriately in social or occupation environments.  He described difficulties defusing his anger and having frequent anger outbursts at work and at home.  The examiner noted an inconsistency between his self-report during the examination and the documents he provided.  The diagnosis was mild schizoaffective disorder.  The examiner noted that the Veteran over-endorsed the severity of his trauma-related symptoms.  The examiner also noted that the Veteran did exhibit difficulties with paranoid ideation and appeared to have a negativistic view of the world but appeared to be more global in nature.  The examiner further noted that the Veteran's anxiety and depression are more likely related to his underlying paranoia and psychosis and not related to his military service.  

An April 2008 Vet Center letter reported that the Veteran exhibited chronic depression, flashbacks, intrusive thoughts, anger, sleeplessness, nightmares, irritability, employment problems, relational problems, memory problems, avoidance, suicidal/homicidal ideation, and hypervigilance.  The therapist reported a GAF score of 48.  

The Veteran's brother reported that the Veteran has lost zeal and interest in activities that once interested him.  He also reported that his brother's ability to focus and organize his thoughts was impaired and noted that the Veteran exhibited disorientation at times and reported that he could become angry and irritable over little things.  See June 2008 statement.  

A June 2008 letter from the Veteran's vocational rehabilitation specialist, L. Bottin, noted that the Veteran exhibited persistent nightmares, insomnia, irritability and related management issues, hyper startle response, and chronic general depression.  He evaluated the Veteran with a GAF score of 45.  A follow-up letter in November 2008 noted that the Veteran continued to struggle with ongoing, daily anxiety; panic attacks two or more times a day; anger management; and depression.  He also exhibited irritability with associated chronic depression.  He had a difficult time understanding complex commands and had memory lapses.  See November 2008 letter.  The Veteran also struggled with anger management issues, which manifested in an outburst of road rage, poor judgment, impaired impulse control, and grossly inappropriate behavior.  See January 2009 letter.  The counselor noted that the Veteran also exhibited impaired judgment, impaired abstract thinking, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful situations.  See April 2009 letter.  It was noted that the Veteran's overall functioning and health have decompensated.  See May 2009 note.  L. Bottin also offered another letter dated July 2012, wherein he reiterated the Veteran's PTSD symptoms of poor concentration, poor sleep patterns, nightmares, impaired thinking and judgment, as well as anger management and behavioral issues.  See July 2012 letter.  

In September 2008 the Veteran was accorded another C&P PTSD examination.  A mental status examination revealed that he was oriented in all spheres and showed no evidence of hallucinations, depersonalization, derealization or body image distortion, and his thoughts were goal directed.  There were no delusions and the Veteran showed little cognitive problems.  He seemed a little depressed and quite anxious but the examiner noted no ticks or mannerisms.  There was no evidence of impairment of thought process or communication and no delusions or hallucinations or the persistence thereof.  He had no suicidal or homicidal thoughts, was able to maintain personal hygiene, was oriented times three, did not show obsessive or ritualistic behavior, had no panic attacks but was quite anxious, was a little depressed in mood and had some anxiety, and had no impaired impulse control.  The Veteran described sleep impairment but noted only when he was depressed.  The diagnosis was PTSD and the examiner assigned a GAF score of 60.  

VA medical records include a December 2008 report of his road rage incident.  In a January 2009 note, the Veteran reported that he had problems with becoming disoriented and confused, was socially isolated, had no friends, and did not want to go out with his wife.  In February 2009, the Veteran was tearful and felt hopeless/helpless and had anger outbursts.  He reported a verbal confrontation with his wife and also reported that he isolated from others, including his wife.  In April 2009, the Veteran reported that he had problems with memory, concentration, and anger/anxiety at work.  He reported that he was written up at work for creating a hostile work environment.  

In September 2009, the Veteran's brother reported that the Veteran developed an angry temper and some nervous habits.  He also noticed that the Veteran was extremely restless, impatient, and had general anxiety.  

During the August 2010 Board hearing, the Veteran testified that he had panic attacks three to five times a week.  He also testified that his symptoms include flashbacks, waking up at night with cold sweats, nightmares, hyperventilation, and problems concentrating.  

VA medical records dating from May 2009 to August 2010 show that the Veteran had trauma-related nightmares, memory problems, panic attacks three to five times per week, anxiety about driving in traffic, intrusive memories, anxiety, and stress at work.  In June 2010, the Veteran reported that he had impulse control and judgment problems.  He reported he had mood disturbances and anxiety that resulted in difficulty establishing and maintaining effective work and social relationships.  He also reported difficulty in adapting to stressful work situations and had anger outbursts two to three times per week.  In August 2010, the Veteran reported increased depression and anxiety.  He also reported more panic attacks.  The Veteran also endorsed more anger issues.  The diagnoses were PTSD, recurrent major depressive disorder, and panic disorder.  The Veteran denied having suicidal, homicidal, or violent ideations, and denied having any hallucinations or delusions.

An October 2010 letter from a VA psychiatrist reported that the Veteran's symptoms have worsened resulting in panic attacks three to five times weekly, significant anxiety and depression, impaired thinking and judgment, hypervigilance, and anger outbursts.  He also had decreased concentration and energy and a tendency to startle easily.  The physician noted that the Veteran had problems with friendships and avoided crowded places.  

VA medical records dating from June to December 2010 include an October 2010 record during which the Veteran reported impaired thinking, impaired judgment, hypervigilance, and anger outbursts.  He also reported a tendency to startle easily.  A December 2010 record showed that had a hard time sleeping and felt more angry and had nightmares.  He also reported anxiety attacks multiple times a day and reported that he had panic attacks four to five times per week.  He denied suicidal, homicidal, or violent ideations.  He also denied any auditory visual hallucinations or delusions.  

VA medical records from 2011 note the following symptoms: sleep difficulties, poor concentration, anger issues, panic attacks, verbal altercations, punching a wall on one occasion, road rage, distrust of others social avoidance/isolation, poor short-term memory, but long-term memory intact, no suicidal or homicidal ideations, and a GAF of 55.  The Veteran did note on one occasion in October 2011 that he experienced a fleeting thought of hurting someone when he imagined that that person harmed his spouse, and in April 2011 had "thought of getting a gun."  In February 2011, the Veteran also disclosed that he had a fleeting thought of suicide when upset that lasted for only minutes at a time, and at this time he had a GAF of 50.  He continued to have multiple panic attacks per day, intrusive thoughts, and flashbacks.    

An April 2012 VA medical record notes that the Veteran's GAF score in March 2012 was 50.  The April report and December 2011 and February 2012 VA records also disclose a current GAF score of 55, and further indicate that the Veteran denied suicidal or homicidal ideation, although he did report having fleeting thoughts of suicide when angry but resolves these feelings with thoughts of his family.  A March 2012 VA record reflects a similar account of fleeting suicidal ideation.  The Veteran also expressed that his stressful work environment aggravated his PTSD symptoms, and that he continued to have such symptoms as irritability, sleep disturbance, anger issues, distrust of others, social avoidance and isolation, and stress sensitivity to triggers.  As reflected in an August 2012 VA medical report, the Veteran felt anger towards a co-worker for their apparent disclosure of medical information about the Veteran, and at this time he continued to deny suicidal or homicidal ideations.  

The Board finds that the evidence supports the assignment of a 50 percent evaluation for the entire period of time covered by this claim.  The evidence as a whole shows that the Veteran's PTSD include distressing memories, depression, anxiety, panic attacks, nervousness, frightfulness, embarrassment, phobias, loss of memory, disorganization, and disorientation.  He reported a history of verbal and physical abuse of one of his wives.  His symptoms also include hopelessness/helplessness, social isolation, depression, flashbacks, intrusive thoughts, anger, sleeplessness, nightmares, irritability, relational problems, memory problems, and avoidance behaviors.  Such symptoms as a whole align most closely with a 50 percent disability evaluation.  Further supporting the Board's conclusion in this regard are the Veteran's GAF scores, ranging from 45 to 60, which are indicative of only moderate to serious symptoms.  

The Board determines that the evidence weighs against a finding that the Veteran's symptoms more closely approximate a 70 percent or 100 percent disability rating.  In particular, the Board notes that the record does not reflect that the Veteran has exhibited obsessional rituals which interfere with routine activities, total occupational or social impairment, delusions or hallucinations, or neglect of personal appearance, which are indicative of these higher evaluations.  Further, the evidence does not show that the Veteran had illogical speech, or near-continuous panic or depression affecting the ability to function independently.  The Board recognizes that the Veteran has reported that he has had fleeting thoughts of suicide on a few occasions, and an on a single occasion, that he would have thoughts of homicide if he imagined someone hurt his spouse, which could weigh in favor of a higher evaluation.  The Board determines, however, that these reports cannot carry his disability rating above 50 percent at this time in light of the fact that the Veteran has consistently received GAF scores ranging from 45 to 60, which reflect moderate to serious impairment, and such scores have trended upward in the 55-range in recent years, thereby indicating a more moderate degree of symptoms.  Additionally, while the Veteran has reported some fleeting suicidal thoughts at times, as noted above, on many other occasions he has completely denied any such suicidal ideations.  This fact, coupled with the fact that at least one clinician, who personally interacted with and examined the Veteran, has expressed the impression that the Veteran tended to inflate his reported symptoms related to PTSD, leads the Board to conclude that the evidence weighs in favor only of a 50 percent evaluation, and against a higher rating at this time.  Additionally, while the Veteran has reported that he has difficulty in adapting to stressful circumstances (including work or a work-like setting) and has had anger outbursts, the Board notes that he has remained employed by the same employer for many years, which would lead the Board to conclude that he is able to function in his occupation at a level that is consistent with a 50 percent evaluation, rather than a higher rating.  Overall, therefore, after consideration of the Veteran's full disability picture, the Board determines that the evidence weighs against assignment of a disability rating for PTSD above 50 percent.   

The issue of an extra-schedular rating was also considered in this case under 38 C.F.R. § 3.321(b)(1).  The Court has clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App 111, 115-16 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

An exceptional disability picture is not shown in this case.  The Veteran's signs and symptoms, as was discussed in detail above, fit within the rating criteria as was discussed above.  There is no showing that the rating criteria are inadequate.  The signs and symptoms shown in this case which were described above are contemplated by the schedular rating.  Moreover, the assignment of a 50 percent rating signifies that he has commensurate industrial impairment.  Accordingly, the Board concludes that the criteria for submission for assignment of extraschedular ratings pursuant to 38 C.F.R. § 3.321(b)(1) have not been met.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  


ORDER

A rating of 50 percent, but no higher, for service connected PTSD is granted for the entire period of time covered by this claim.  


REMAND

Erectile dysfunction

The Veteran seeks entitlement to service connection for erectile dysfunction, which he avers resulted from drinking water and exposure to radiation while he was stationed in Guam.  The Veteran testified that he has had this problem since about one year after he separated from service.  See Board hearing transcript, pp. 25-30.

Additionally, the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C outlines the special steps required to be taken when requesting information and records for disabilities resulting from exposure to ionizing radiation.  A review of the record indicates that the RO has not requested a copy of DD Form 1141, Record of Exposure to Ionizing Radiation, or an equivalent record of occupational radiation exposure from the Director of the Proponency Office for Preventative Medicine.  Thus, a remand is required to ensure compliance with the VA Adjudication Procedure Manual, M21-1MR, Part II, Subpart ii, Chapter 1, Section C.

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide a medical examination and/or obtain a medical opinion when there is:  (1) competent evidence that the veteran has a current disability (or persistent or recurrent symptoms of a  disability); (2) evidence establishing that he suffered an event, injury or disease in service or has a disease or symptoms of a disease within a specified presumptive period; (3) an indication the current disability or symptoms may be associated with service; and (4) there is not sufficient medical evidence to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McLendon, 20 Vet. App. at 83.  The Veteran has not been afforded a VA examination.  The Veteran should be accorded a VA examination to address the etiology of erectile dysfunction conditions present.  38 C.F.R. § 3.327. 

Maxilla

The Veteran also seeks an increased rating for his service-connected maxilla.  The Veteran contends that his jaw has worsened since the last examination, and during the Board hearing, he testified that the bone has receded.  See Board hearing transcript pp. 2-13.  

The Board acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson v. Principi, 3 Vet. App. 480, 482 (1992) (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the Veteran's last VA examination was in November 2009, another VA examination is warranted at this time.  

Lumbar spine

The Veteran also seeks a disability rating in excess of 10 percent for his service-connected lumbar spine disability.  In a February 2011 statement, the Veteran avers that his back disability has severely worsened.  

The Board also acknowledges that VA has a duty to assist veterans to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 § C.F.R. § 3.159.  This duty to assist includes providing a thorough and contemporaneous medical examination.  Green, supra.  The United States Court of Appeals for Veterans Claims (Court) has held that when a veteran claims that a disability is worse than when originally rated, and the available evidence is too old to adequately evaluate the current state of the condition, VA must provide a new examination.  Olson, supra (citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992)).  As the veteran's last VA examination was in April 2010, another VA examination is warranted at this time.  

Records

To the extent that it is unclear if there are any additional private records that have not yet been submitted, the Veteran should again be requested to provide or authorize VA to obtain such records.   

Because the claims file is being returned it should also be updated to include recent VA treatment records dating from October 8, 2010.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC, for the following action: 

1.  Ask the Veteran to provide or identify any medical records pertaining to his claims that are not already associated with the claims folder.  Then attempt to obtain any identified records, provided that the necessary authorization forms are completed.  If any records requested are not ultimately obtained, notify the Veteran pursuant to 38 C.F.R. § 3.159(e).    

2.  Obtain relevant medical records from the appropriate VA Medical Center dating from October 8, 2010.  If no further treatment records exist, the claims file should be documented accordingly.  

3.  Ensure compliance with the VA Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 1, Section C, which outlines the special steps required to be taken when requesting information and records for disabilities resulting from exposure to ionizing radiation.  The Director of the Proponency Office for Preventive Medicine should be asked to indicate if the Veteran was not exposed (i.e., there was no potential for radiation exposure and the Veteran did not enter into a radiological environment), had exposure to a zero dose (i.e., there was potential for exposure to radiation but the dose received was zero) or if he was exposed to radiation.  All efforts to obtain this information should be fully documented.

4.  After obtaining all outstanding treatment records, schedule the Veteran for an examination of his erectile dysfunction by an appropriately qualified VA examiner.  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  

Request that the examiner provide an evaluation of erectile dysfunction found and an opinion as to whether any such condition at least as likely as not (50 percent or greater probability) began in or is related to a period of active service to include reports of exposure to radiation; and whether such condition at least as likely as not (50 percent or greater probability) has been caused or aggravated by any service connected disability, to include the low back disability, PTSD, etc.

A complete rationale must be provided, to include reference to pertinent medical records and any relevant medical literature.  

5.  The Veteran should be afforded a VA dental examination by an appropriately qualified VA examiner other than by Dr. "Geraty" or "Gerety."  See August 2012 Statement by the Veteran (expressing concern over alleged mistreatment by the doctor).  The claims file, including a copy of this Remand, must be made available to the examiner for review in connection with the examination, and a notation to the effect that this record review took place should be included in the report.  All indicated tests and studies are to be performed.  

The examiner should specifically discuss whether the Veteran is now suffering from any symptoms and manifestations that may be considered residuals of the service connected malar fracture.  The examiner must discuss whether there is any displacement between the malar and maxilla, or malunion or nonunion between the malar and maxilla, and if so, whether such displacement is severe, moderate, or slight.  The examiner must also discuss whether there is any loss of the maxilla, and if so, characterize the percentage of such loss, and discuss whether it is replaceable by prosthesis or not replaceable by prosthesis.  See generally, 38 C.F.R. § 4.150, Diagnostic Codes 9914, 9915, 9916.  Any other symptoms and manifestations produced by the malar fracture injury residuals should be specifically noted in the report.  Additionally, the examiner should express an opinion as to whether the appellant is unemployable solely due to the residuals of the malar fracture.  The results proffered by the examiner must reference the complete claims folders and any inconsistent past diagnoses given.  

6.  After any additional records are associated with the claims file, the Veteran should be accorded a VA spine examination.  All necessary tests should be conducted and the examiner should review the results of any testing prior to completion of the report.  The claims folder and a copy of this remand must be made available and reviewed by the examiner in conjunction with the examination.  The examiner should provide a complete rationale for all conclusions reached.

Any indicated studies, such as neurological studies and/or x-rays, should be performed and the results noted in the examination report.  

The examiner should report the range of motion measurements for the lumbar spine in degrees.  In reporting the results of range of motion testing, the examiner should identify any objective evidence of pain and the specific excursion(s) of motion, if any, accompanied by pain.  The report of examination should include a detailed account of all manifestations of low back pain found to be present and any functional loss due to pain, weakness, fatigability, incoordination or pain on movement of a joint.  The additional range of motion lost due to any of the above, to include on use and flare-ups, should be set forth in the report.  

The examiner should identify any neurological abnormalities associated with the service-connected back disorder, such as with respect to the extremities, the bowel and the bladder, and erectile dysfunction.  The examiner should discuss the severity of any neurological abnormalities found.  If the Veteran has a neurological abnormality that is not associated with the service-connected back disorder, the examiner should so state and provide a complete rationale for the opinion.   

7.  Ensure that the information and opinions provided by the examiners satisfy the criteria above and, if not, return the reports as insufficient.  Then readjudicate the Veteran's claims after ensuring that any other development deemed warranted is complete.  If the benefits sought remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded the opportunity to respond.  The case should then be returned to the Board for appellate review, if indicated.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
BARBARA C. MORTON 
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


